Case 1:16-cv-06848-BMC Document 493 Filed 10/07/19 Page 1 of 2 PageID #: 12529


                                  230 Park Avenue                          Erik B. Weinick
                                  New York, NY 10169                       Of Counsel
                                  otterbourg.com                           eweinick@otterbourg.com
                                  212 661 9100                             212 905 3672




                                                                           October 3, 2019


VIA ECF AND FEDERAL EXPRESS                                SO ORDERED: 10/6/19


Honorable Brian M. Cogan                                       Digitally signed by Brian M.
United States District Judge
United States District Court                                   Cogan
Eastern District of New York                                   _____________________________________________
225 Cadman Plaza East                                                           USDJ
Brooklyn, New York 11201

            Re:    SEC v. Platinum Mgmt. (NY) LLC, et al., No. 1:16-cv-06848-BMC

Dear Judge Cogan:

        This firm is counsel to Melanie L. Cyganowski, the court-appointed Receiver
(“Receiver”) of the various Platinum entities in receivership in this matter.

            We write with respect to the:

            (i)       October 2, 2019 letter sent to Your Honor by Michael S. Sommer, counsel to
                      David Levy, Dkt. No. 491, seeking leave to make “a motion for the Receiver
                      to honor Platinum’s indemnification and payment obligations to both Mr. Levy
                      and his counsel” (the “Proposed Levy Motion”); and

            (ii)      Motion filed by Joseph SanFilippo on September 23, 2019, Dkt. No. 490 (the
                      “SanFilippo Motion”1 and together with the Proposed Levy Motion, the
                      “Motions”).

       By docket entry dated October 2, 2019, Your Honor denied the relief sought in Mr.
Levy’s letter as moot, waived a pre-motion conference, and granted Mr. Levy leave to file the
Proposed Levy Motion.

        The Receiver believes that there will be meaningful overlap between the Motions, and as
a result, for reasons of judicial economy and conservation of estate resources, the Receiver
respectfully requests that she be permitted to file one omnibus opposition to both Motions, no

1
 Based on the date of the filing of the SanFilippo Motion, the Receiver’s opposition would be due on October 7,
2019.




5863905.1
Case 1:16-cv-06848-BMC Document 493 Filed 10/07/19 Page 2 of 2 PageID #: 12530




October 3, 2019
Honorable Brian M. Cogan
Page 2

later than two weeks following the filing of the Proposed Levy Motion. Messrs. Levy and
SanFilippo would then be permitted to file reply briefs one week after the filing of the Receiver’s
opposition.

       The Receiver has conferred with counsel for Messrs. Levy and SanFilippo who do not
oppose this request.

       If Your Honor finds this proposed briefing schedule acceptable, the Receiver respectfully
requests that Your Honor “so order” this letter. Alternatively, we are available at the Court’s
convenience to discuss the foregoing.

            Thank you for your continued attention to these matters.

                                                                Respectfully submitted,

                                                                /s/ Erik B. Weinick

                                                                Erik B. Weinick

cc:         Counsel of Record via ECF




5863905.1
